Citation Nr: 0929108	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-31 788A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had honorable service in the Philippine 
Commonwealth Army from December 1941 to July 1946, and the 
New Philippine Scouts from July 1946 to May 1949.  He died in 
March 2004.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the benefit sought on 
appeal.  The appellant appealed that decision and the case 
was referred to the Board for appellate review.  The RO in 
Manila, the Republic of the Philippines currently holds 
jurisdiction over the case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran did not possess the requisite service to allow 
his surviving spouse to qualify for VA nonservice-connected 
death pension benefits.


CONCLUSION OF LAW

The service requirements for eligibility for VA nonservice-
connected death pension benefits are not met.  38 U.S.C.A. 
§§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The Veteran died in March 2004.  The cause of his death was 
identified as sequelae of blunt force trauma due to an 
accident.  

The appellant submitted an Application for Dependency and 
Indemnity Compensation (DIC), Death Pension and Accrued 
Benefits by a Surviving Spouse in January 2005.  In March 
2005, the RO denied claims of entitlement to DIC, entitlement 
to accrued benefits, and entitlement to nonservice-connected 
pension.

In April 2005, the appellant submitted an NOD which did not 
specify the claims being appealed, but noted that she needed 
government help with her medicines and medical needs.  The RO 
interpreted this as disagreement with only the appellant's 
claim for nonservice-connected death pension benefits and 
issued an SOC in August 2006 addressing only this claim.  In 
a letter accompanying the SOC, the RO notified the appellant 
that in order to perfect her appeal she had to submit it 
within 60 days from the date of the letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying the appellant of the action that she has 
appealed.

In October 2006, the appellant submitted a letter requesting 
additional time to complete her substantive appeal.  While 
the RO issued a May 2007 letter informing the appellant that 
she had not timely filed a substantive appeal, the RO also 
appears to have later accepted the appellant's Substantive 
Appeal (VA Form 9) as timely filed and the case was 
subsequently certified to the Board.  Nevertheless, "failure 
to file a timely substantive appeal does not automatically 
foreclose an appeal, render a claim final, or deprive the 
[Board] of jurisdiction."  See Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993).  Where there is no indication that the RO 
closed the appeal for failure to file a timely substantive 
appeal and the RO treated the appellant's filing as timely, 
the board is not deprived of jurisdiction over the claim.  
See Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 
(2003); Rowell, 4 Vet. App. at 17-18 (holding that the Board 
was not deprived of jurisdiction where the RO treated an 
appeal as timely and did not close the appeal).  The Board 
therefore finds that it may exercise jurisdiction over the 
appellant's claim for nonservice-connected death pension 
benefits. 

With respect to the additional issues of entitlement to DIC 
and entitlement to accrued benefits, an RO letter dated May 
2008 sought clarification from the appellant with respect to 
whether she was pursuing these claims.  The appellant 
responded in March 2009 that she was pursuing DIC benefits, 
and the RO issued a rating decision on this issue in June 
2009.  On June 11, 2009, the RO notified the appellant of a 
denial of her claim and informed the appellant of her 
appellate rights.  The appellant has not appealed this 
determination.

Absent a NOD, an SOC and a Substantive Appeal, the Board has 
jurisdiction of neither the claim of entitlement to service 
connection for the cause of the Veteran's death, nor of the 
claim of entitlement to accrued benefits.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 
384 (1994).  

The appellant seeks VA nonservice-connected death pension 
benefits.  At the outset, the Board must note that a 
distinction exists between pension and compensation benefits.  
In pursuing this appeal before the Board, the appellant has 
argued that the Veteran should be recognized as a Veteran by 
VA, noting the Veteran's history of being a prisoner of war 
(POW) and referencing various documents attesting to the 
Veteran's military service.

Nonservice-connected death pension benefits are payable to 
the surviving spouse of a veteran of a war who has the 
requisite wartime service or who was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. §§ 1521, 1541.  

VA compensation, on the other hand, pertains to payment of 
monetary benefits for injuries or diseases caused or 
aggravated by service.  38 U.S.C.A. § 1110.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military naval or air service.  
38 U.S.C.A. §§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

In general, the term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6.  "The Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1.

However, a Philippine veteran is limited by law to the award 
of a narrowly defined set of benefits.  Under 38 U.S.C.A. 
§ 107, a Philippine veteran who served in the Philippine 
Commonwealth Army, including certain organized guerilla 
forces in the service of the U.S. Armed Forces, as well as 
those veterans who served in the Philippine Scouts (other 
than Regular Philippine Scouts), may receive only the 
following types of benefits: (1) benefits under contracts of 
National Service Life Insurance entered into before February 
18, 1946; (2) payments to missing persons under chapter 10 of 
title 37 of the U.S. Code; (3) DIC under chapter 11 of title 
38 of the U.S. Code; and (4) DIC under chapter 13 of title 38 
of the U.S. Code.  See 38 U.S.C.A. § 107(a)(1)-(3); 38 C.F.R. 
§§ 3.7(p), 3.40, 3.41 and 3.203.  See Fazon v. Brown, 9 Vet. 
App. 319, 321 (1996) (holding that claimant's with qualifying 
guerilla service are not eligible for VA non service-
connected pension benefits).

The Veteran's type and character of service is not in dispute 
for pension purposes.  The National Personnel Records Center 
(NPRC) has certified that the Veteran had honorable service 
in the Philippine Commonwealth Army from December 1941 to 
July 1946, and the New Philippine Scouts from July 1946 to 
May 1949.  This type of service is not qualifying service for 
purposes of pension benefits.  38 C.F.R. § 3.340(b).  It is 
not alleged, and not shown, that the Veteran served as a 
Regular Philippine Scout.  See 38 C.F.R. § 3.340(a).

The RO has noted that the Veteran's POW status has not been 
verified, but further verification on this issue is not 
necessary for this claim as the Veteran's POW status is not 
relevant to a death pension benefit claim.  It is only 
potentially relevant to a compensation claim.  Therefore, the 
Board finds that the appellant is not eligible for the 
requested benefit.  The decedent's type of service is not one 
that can qualify a claimant for certain VA benefits, such as 
nonservice-connected death pension.

This is a case where the law is dispositive.  Basic 
eligibility for VA nonservice-connected death pension 
benefits is precluded based on the Veteran's service.  
Therefore, the Board must deny the appeal.  As the 
disposition of this claim is based on the law, and not the 
fact of the case, the claim must be denied based on a lack of 
entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The dispositive issue on appeal concerns whether the 
appellant's husband had qualifying service for purposes of 
entitlement to basic eligibility for VA nonservice-connected 
pension benefits.  

In reviewing the record, the appellant has submitted all 
official service department records in her possession, and 
the evidentiary requirements were discussed at a Decision 
Review Officer (DRO) informal conference held in June 2006.  
The NPRC has provided a certification of service in this case 
which, upon close review of the appellant's allegations, is 
not in dispute for pension purposes.

Other than the Veteran's POW status, the appellant has not 
argued, and the record does not show, that the certification 
is based on incorrect, incomplete, or erroneous information 
to warrant any further attempts at verification for pension 
purposes.  Again, the Veteran's POW status is only relevant 
to a claim for DIC.

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the claimant 
had attempted to establish veteran status but had no official 
service department records and the NPRC refused to verify the 
claimed Philippine service.  The Palor Court held that the 
VA's failure properly notify the claimant of the means to 
establish veteran status under 38 C.F.R. § 3.203 and § 3.41 
was harmless error as a matter of law.  The Court reasoned as 
follows: "This is so because based on the U.S. service 
department's refusal to certify, there are presumably no 
documents issued by the U.S. service department that the 
appellant could submit to VA that would show qualifying 
service under § 3.203."  Id. at 332.

The disposition of this case is controlled by the Palor 
precedent, and there is no further basis to verify the 
service of the Veteran as it pertains to pension benefits.  
In such a situation, no amount of notice or further 
assistance to the appellant can change the legal outcome so 
that any notice deficiency constitutes harmless error.  Id.  
See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(VCAA not applicable as claimed service during the Iranian 
hostage crisis was not a "period of war" for purposes of 
entitlement to nonservice-connected pension benefits).  

ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


